     Case 1:17-cr-00250-LJO-SKO Document 55 Filed 05/14/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorneys
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:17-CR-00250-LJO-SKO

12                                     Plaintiff,         FINAL ORDER OF FORFEITURE

13                               v.

14    SANTOS YBARRA,

15                                     Defendant.

16

17            WHEREAS, on March 8, 2019, the Court entered an Amended Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Santos Ybarra

19   in the following property:

20                     a. All ammunition seized in this case.

21            AND WHEREAS, beginning on March 10, 2019, for at least thirty (30) consecutive days,

22   the United States published notice of the Court’s Order of Forfeiture on the official internet

23   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

24   their right to petition the Court within sixty (60) days from the first day of publication of the

25   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

26   property;

27            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

28   subject property and the time for any person or entity to file a claim has expired.
     FINAL ORDER OF FORFEITURE                            1
     Case 1:17-cr-00250-LJO-SKO Document 55 Filed 05/14/20 Page 2 of 2

 1            Accordingly, it is hereby ORDERED and ADJUDGED:

 2            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

 3   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

 4   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

 5   title, and interest of Santos Ybarra.

 6            2.       All right, title, and interest in the above-listed property shall vest solely in the

 7   name of the United States of America.

 8            3.       The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

 9   custody of and control over the subject property until it is disposed of according to law.

10   IT IS SO ORDERED.
11
         Dated:       May 13, 2020
12                                                          UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
